DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (JP2004217215) in view of Applicant’s admitted prior art (AAPA).
Regarding claims 1 and 3, the Matsui et al. reference discloses that “As shown in Fig. 3, the filling nozzle (40) provided in the bag manufacturing and filling device (10) includes a cylindrical nozzle body (41) formed to have fixed outer and inner diameters, and a discharge section that is also cylindrical and is formed continuously with one end 
However, the Matsui et al. reference doesn’t disclose being “formed using a material with a water contact angle of 50-120°”. However, the present application (paragraph [0002]) states that “Typically, stainless steel or a resin such as polyether ether ketone (PEEK) is used as a material for forming a filling nozzle used in the manufacture of medicine”, and therefore using stainless steel as the material of a nozzle for discharging a liquid is common practice. Further, the present application indicates that the water contact angle of stainless steel is approximately 63.4°(paragraph [0101]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the filling nozzle with a stainless steel having a water contact angle of 50 to 120 degrees as, for example, taught by the present application, since it is well known and conventional in the art without unexpected results.

Regarding claims 11 and 12, the method would be inherent during normal use and operation of the device.
	
Regarding claim 19, the Matsui et al. device is capable of delivering liquid pharmaceutical.

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (JP2004217215), as applied to claim 1, and further in view of Fukushima (JP2006223944).
Regarding claims 4-10, the modified Matsui et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose the material being a resin, cycloolefin polymer, an ethylene-norbornene copolymer and derivatives thereof.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the Fukushima device of the specific materials defined in the above claims, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (JP2006223944).
Regarding claims 6 and 13, the Fukushima reference (paragraph [0015]) discloses that “The dispensing component 1 for discharging a liquid in the order of nL to uL can be manufactured by, for example, etching a silicon substrate or molding a synthetic resin such as polycarbonate, polypropylene, acrylic, cycloolefin copolymer (COC), or cycloolefin polymer (COP) by injection molding or the like”, and the “dispensing component 1” is found to correspond to the “filling nozzle”. 
	Further, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Fukushima device which is further capable of supplying a medical solution.  Whether the Fukushima device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Regarding claim 20, the Matsui et al. device is capable of delivering liquid pharmaceutical.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima. 
	Regarding claims 14 and 15, the Fukushima reference discloses the invention as claimed (discussed supra), including cycloolefin copolymer, but does not disclose the specific materials defined in each claim.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the Fukushima device of the specific materials defined in the above claims, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Matsui et al. 
Regarding claim 16, the Fukushima reference discloses the invention as claimed (discussed supra), but doesn’t disclose an inner diameter of the tubular passage is 0.6 to 5.0 mm, 0.8 to 4.0 mm, or 1.0 to 3.0 mm.  However, the Matsui et al. reference discloses having a tubular passage with an inner diameter (d1) of 4.0 mm and preferable ranges (d1/D1) of 0.2 to 0.9 and more preferable 0.4 to 0.8 to precisely control fluid delivery.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the inner diameter of the Fukushima device 4.0 mm as, for example, taught by the Matsui et al. reference to precisely control fluid delivery and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105.

Regarding claim 17, the upper limit of the range defined above (i.e., 0.8 and 0.9) makes the difference 5mm or less.

Regarding claim 18, the Matsui et al. reference further teaches an angle as defined being 30 to 60 degrees, which is within the 0 to 60 degree range.




Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited pertains to various nozzles similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753